DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1a, 1b, 2a, 2b, 3a and 3b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 2, 17, and 18 recite “the axis of the mobility aid tip” which renders the claims indefinite. There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 2, 17, and 18 recite “the axis of the mobility aid tip is offset with the vertical plane of the mobility aid tip” which renders the claims indefinite. It is unclear how an axis can be offset from itself. It appears that the applicant intends to recite the “the axis of the mobility aid tip is offset with the vertical plane of the mobility aid” (as discussed in the description of Figures 9 and 10). For the purposes of examination, these claims will be treated as reciting “the axis of the mobility aid tip is offset with the vertical plane of the mobility aid.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddy in US Patent 7958902.
Regarding Claim 1, Ruddy teaches a mobility aid tip comprising: a resilient toe flexure having a first toe end (A, see below) and a second toe end (B), a resilient heel flexure having a front heel end (D) and a bottom heel end (C) wherein the axis of the mobility aid tip is offset with the vertical plane of the mobility aid (see Fig. 3); the first toe end is positioned forwardly from the axis of the mobility aid and the bottom heel end is positioned rearwardly from the axis of the mobility aid; a toe pad (60) secures the first toe end of the toe flexure and a heel pad (62) secures the bottom heel end of the heel flexure.

    PNG
    media_image1.png
    387
    583
    media_image1.png
    Greyscale


Regarding Claim 3, Ruddy teaches that a connector (32) is positioned at the top of the first toe end which secures strut of the mobility aid thereby connecting the mobility aid tip with mobility aid.
Regarding Claim 4, Ruddy teaches that the connector is connected with the second toe end by means of rivets or welding or any other suitable mechanism (the connector is connected via integrated manufacture, a suitable mechanism for attaching two elements).
Regarding Claim 6, Ruddy teaches that the first toe end is having a curvature (such as at 54) allowing the toe flexure to roll on the walking surface.
Regarding Claim 10, Ruddy teaches that the footprint area of the mobility aid tip increases (such as at 62) during the application of weight on the mobility aid tip resulting in higher grip strength and stability
Regarding Claim 7, Ruddy teaches that the bottom heel end is having a curvature (at 52) allowing the heel flexure to roll on the walking surface.
Regarding Claim 8, Ruddy teaches that the toe pad and the heel pad is having a curvature.
Regarding Claim 13, Ruddy teaches that the toe pad and heel pad is made up of rubber or any other griping material (“grip member … is formed from a rubber” – Column 5, line 32).
Regarding Claim 14, Ruddy teaches that the toe flexure and the heel flexure remains flat on the ground during the working of the mobility aid tip.
Regarding Claim 16, Ruddy teaches that the toe flexure comprises at least a slit dividing the face of the toe flexure partly (see Fig. 5).
Regarding Claim 2, Ruddy teaches a mobility aid tip comprising: a resilient toe flexure having a first toe end (A) and a second toe end (B), a resilient heel flexure having a front heel end (D) and a bottom heel end (C), a support member (32) rigidity secures the resilient toe flexure with the resilient heel flexure wherein the axis of the mobility aid tip is offset with the vertical plane of the mobility aid (see fig. 3), the first toe end is positioned forwardly from the axis of the mobility aid and the bottom heel end is positioned rearwardly from the axis of the mobility aid; a toe pad (60) secures the first toe end of the toe flexure and a heel pad secures (62) the bottom heel end of the heel flexure.
Regarding Claim 5, Ruddy teaches that a support member comprises a connector (18) which secures strut of the mobility aid thereby connecting the mobility aid tip with mobility aid.
Regarding Claim 11, Ruddy teaches that a top end of the support member is connected with the second toe end by means of rivets or welding or any other suitable mechanism (the connector is connected via integrated manufacture, a suitable mechanism for attaching two elements).
Regarding Claim 15, Ruddy teaches that the toe pad and the heel pad has uniform wear and hence increased durability of the gripping material (the “rubber”).
Regarding Claim 12, Ruddy teaches that a bottom end of the support member is connected with the front heel end by means of rivets or welding or any other suitable mechanism (the connector is connected via integrated manufacture, a suitable mechanism for attaching two elements).
Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 675275 (Davies).
Regarding Claim 17, Davies teaches a mobility aid comprising: a shoulder rest (5), a handgrip (2a), and a strut connected (3a) with a mobility aid tip (3b/4) wherein the mobility aid tip comprises a resilient toe flexure having a first toe end (A) and a second toe end (B), a resilient heel flexure having a front heel end (C) and a bottom heel end (D) wherein the axis of the mobility aid tip (along 3b) is offset with the vertical plane of the mobility aid (along 3a); the first toe end is positioned forwardly from the axis of the mobility aid and the bottom heel end is positioned rearwardly from the axis of the mobility aid; a toe pad (4c on A) secures the first toe end of the toe flexure and a heel pad (4c on D) secures the bottom heel end of the heel flexure.


    PNG
    media_image2.png
    637
    480
    media_image2.png
    Greyscale


Regarding Claim 18, Davies teaches a mobility aid comprising: a shoulder rest (5), a handgrip (2a), and a strut (3a) connected with a mobility aid tip (3b/4) wherein the mobility aid tip comprising a resilient toe flexure having a first toe end (A) and a second toe end (B), a resilient heel flexure having a front heel end (C), and a bottom heel end (D), a support member (E) rigidity secures the resilient toe .
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2920951 (Regnaut). Regnaut teaches a mobility aid tip comprising: a resilient toe flexure having a first toe end (toward the front of 6) and a second toe end (6 toward 5), a resilient heel flexure having a front heel end (at 17) and a bottom heel end (9) wherein the axis of the mobility aid tip (along 3) is offset with the vertical plane of the mobility aid (along 1); the first toe end is positioned forwardly from the axis of the mobility aid and the bottom heel end is positioned rearwardly from the axis of the mobility aid; a toe pad (see Fig. 2) secures the first toe end of the toe flexure and a heel pad (see fig. 1) secures the bottom heel end of the heel flexure, wherein the first toe end moves forward relative to the heel flexure during the body swing phase or when the weight is applied on the mobility aid tip or during the mobility aid stance phase (see Fig. 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamasaki et al., Clausen et al., Townsend et al. ‘485 & ‘502, Dale, and Younger teach mobility aids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636